Title: From Thomas Jefferson to Timothy Alden, 14 February 1824
From: Jefferson, Thomas
To: Alden, Timothy


Sir
Monticello
Feb. 14. 24.
I am very sensible of the kind attention of the trustees of Allegany college, in sending me a copy of the catalogue of their library, and congratulate them on the good fortune of having become the objects of donations so liberal. that of Dr Bentley is truly valuable for it’s classical riches, but mr Winthrop’s is inappreciable for the variety of the branches of science to which it extends, and for the rare and precious works it possesses in each branch. I had not expected there was such a private collection in the US. we are just commencing the establishment of an University in Virginia but cannot flatter ourselves with the hope of such donations as have been bestowed on you. I avail my self of this occasion of tendering to yours, from our institution, fraternal and cordial embraces, of assuring you that we wish it to prosper and become great, and that our only emulation in this honorable race shall be the virtuous one of trying which can do the most good. with these assurances be pleased to accept those of my high respect.Th: Jefferson